DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         DCHAE T. MADISON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D21-91

                          [February 25, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Robert Panse, Judge; L.T. Case Nos. 50-2019-MM-
002571AXXX-NB and 50-2020-AP-000002-ZXXX-MB.

   Carey Haughwout, Public Defender and L.K.S. Fagan, Assistant Public
Defender, West Palm Beach, for appellant.

   David Aronberg, State Attorney, and Joseph R. Kadis, Assistant State
Attorney, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.